ACCEPTED
                                                                                     12-14-00127-CR
                                                                         TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                               2/11/2015 11:40:38 AM
                                                                                        CATHY LUSK
                                                                                              CLERK

                 IN THE COURT OF APPEALS FOR THE
                 12TH DISTRICT OF TEXAS AT TYLER
                                                                     FILED IN
                                                              12th COURT OF APPEALS
                                                                   TYLER, TEXAS
THOMAS DARRELL HOWELL,                 §                      2/11/2015 11:40:38 AM
  APPELLANT                            §                           CATHY S. LUSK
       v.                              §          No.   12-14-00127-CR Clerk
THE STATE OF TEXAS,                    §
  APPELLEE                             §


     STATE’S FIRST MOTION FOR EXTENSION OF TIME TO FILE
                ANSWER TO APPELLANT’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, the State of Texas, by and through her Assistant District

Attorney for Nacogdoches County, and tenders this motion for an extension of

time to file the State’s Answer to Appellant’s Brief, pursuant to Texas Rules of

Appellate Procedure 10.5(b) and 49.2. In support of this motion, the State would

show the following:

                                       I.

      The case is styled Thomas Darrell Howell v. The State of Texas, and is an

appeal from trial in the 420th District Court in Nacogdoches County, Texas, in

cause number F1320262.

                                      II.

      Appellant’s brief was filed on January 11, 2014, and the State’s answer in

the instant case is currently due on February 11, 2015. The State respectfully
requests a 30-day extension of time to file the State’s answer so that the answer

will be due on March 13, 2015.         The State has not previously requested an

extension of time to file an answer.

                                         III.

      The extension of time to file is not requested for the purpose of an improper

delay but so that the State might adequately respond to Appellant’s motion. The

State alleges good cause exists for the extension due to counsel’s preparation and

work on other cases, namely:

       The State of Texas v. Damion Deneih Yarbough, Cause Number
        F1219118, wherein the defendant is charged with the offense of
        Possession of a Controlled Substance. A bench trial is currently
        scheduled for February 19, 2015.
       The State of Texas v. Damarius Rashad Bruton, Cause Number
        F1320353, wherein the defendant is charged with Burglary of
        Habitation. Jury selection begins February 23, 2015.
       The State of Texas v. Jose Ignacio Lopez-Hernandez, Cause
        Number F1320461, wherein the defendant is charged with
        Aggravated Sexual Assault of a Child. Jury Selection begins
        February 23, 2015.
       The State of Texas v. Floyd Elmo Simpson, Cause Number
        F1421046, wherein the defendant is charged with Driving While
        Intoxicated as a Third Offender. Jury Selection begins February
        23, 2015.
       Moreover, this office is currently experiencing an exceptional
        volume of requests through the Freedom of Information Act for
        which we are not adequately staffed. Appellee has been forced to
        divert a great deal of time in response to these requests.
       Once these matters have been adequately addressed, Appellee will
        have the time to devote to this Answer to Appellant’s Brief.

                                                                                 2
      WHEREFORE, premises considered, the State respectfully requests that

the Court grant the instant motion and extend the time for filing the State’s answer

for 30 days, until March 13, 2015.




                                             Respectfully submitted,



                                             _______________________
                                             Andrew E. Jones
                                             Assistant District Attorney
                                             Nacogodoches County, Texas
                                             State Bar No. 24073562
                                             101 West Main Street, Ste. 250
                                             Nacogdoches, TX 75961
                                             Phone: (936) 560-7766
                                             FAX: (936) 560-6036




                                                                                  3
                        CERTIFICATE OF SERVICE


      A true copy of the State’s motion has been served via FAX/certified

mail/hand delivery on counsel for Appellant, John Henry Tatum II, on this, the

11th day of February, 2015.



                                         ___________________________
                                         Andrew E. Jones
                                         Assistant District Attorney
                                         Nacogdoches County, Texas
                                         State Bar No. 24073562
                                         101 West Main Street, Ste. 250
                                         Nacogdoches, TX 75961
                                         Phone: (936) 560-7766
                                         FAX: (936) 560-6036




                                                                            4